Title: To Thomas Jefferson from Edmund Custis, 11 August 1802
From: Custis, Edmund
To: Jefferson, Thomas


          
            Dr Sir,
            Baltimore 11th Augt. 1802
          
          On hearing of the death of Mr. Dandrige Consul at Auxcayes, in St. Domingo & finding bussiness extreamly dull here, Am induced to Solicit an appointment to succeed him, having been long Accustom’d to that Climate
          I am Dr Sir Very Respectfully your Mo. Obt. Servt
          
            Edmund Custis
          
        